Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11th, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brandle (“Genetic control of rebaudioside A and C concentration in leaves of the sweet herb, Stevia rebaudiana”), in view of Stevia (“How is Stevia Leaf Extract Made?”) with evidence provided by the Instant Specification.
Regarding claims 3 and 22, Brandle teaches a stevia plant with large amounts of Rebaudioside C glycoside (RebC) [Fig. 1b; Table 2].  The Instant Specification discloses that the compound of Formula (1) is contained in high Rebaudioside C-containing plants [0044].  Therefore, the compound of Formula (1) would be expected to be found in the stevia plant of Brandle.  
The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Stevia teaches the creation of a stevia extract [pg. 2, ¶1].  This extract comprises the steviol glycosides, which are the sweet-tasting parts of the leaves.  The extract is used in sweetening foods and beverages [pg. 2, ¶3].  The steviol glycosides are 200 – 350 times sweeter than sugar so can be used as a sugar substitute [pg. 2, ¶2].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to add a stevia extract made from the stevia plant of Brandle, which would be expected to comprise the compound of Formula (I), to a food or beverage as steviol glycoside extracts were known to be used as sugar substitutes.  The extract would include a compound of Formula (1) as a glycoside from a high RebC plant and would be present in the food or beverage along with the other glycosides in the extract.
Claims 3 and 18 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dobberstein [US-4612942-A2].
Regarding claims 3, 19, 20, and 22, Dobberstein teaches diterpene glycosides with the structure:
		          
    PNG
    media_image1.png
    441
    359
    media_image1.png
    Greyscale
  
           					       Col 2, lines 30 – 58

Dobberstein teaches R1 and R2 being either glucose or rhamnose.  This provides the compound of Formula (1) shown below, except for R.  In the prior art, R can be beta-sophorose, which is two glucose molecules connected by a (1-2) bond as shown below.  

    PNG
    media_image2.png
    183
    226
    media_image2.png
    Greyscale

	


    PNG
    media_image3.png
    216
    265
    media_image3.png
    Greyscale

             				   


The R of Formula (2) of the instant application is a glucose sugar connected to a rhamnose sugar via a (1-2) bond.  

    PNG
    media_image4.png
    271
    350
    media_image4.png
    Greyscale



The difference between a glucose molecule and a rhamnose molecule is the C-6 carbon of the glucose ring is bonded to a hydroxyl group while the same carbon on the rhamnose ring is not.  To convert between the two would require either adding or removing a hydroxyl group from the C-6 carbon.

    PNG
    media_image5.png
    273
    798
    media_image5.png
    Greyscale


There are close structural similarities between the compound of Formula (1) and the compound of Dobberstein.  The compound of the prior art has been shown to have taste modifying properties [Col 2, lines 59 – 62].  Because of their similar structures and uses, the prior art compound of Dobberstein would be expected to have similar properties to those of the claimed compound.  See MPEP 2144.09(I)  
	Dobberstein teaches that this derivative can be used in a consumable with Rebaudioside A as it is a diterpene glycoside [Col 12, lines 8 – 17].
	Regarding claim 18, Dobberstein teaches the use of an “other diterpene glycoside” with RebA [Col 12, lines 8 – 17].  The other diterpene glycoside is being taken to be the diterpene glycoside of Formula (1) and RebA is the “other steviol glycoside” of claim 18.  This provides a ratio of the compound of Formula (1) to RebA of 2.2:7.8, falling within the claimed range.  (1.6/(5.62+1.6)) : (5.62/(5.62+1.6)) = 22:78 = 2.2:7.8
	Regarding claim 21, Dobberstein teaches a frosting comprising 0.05 parts diterpene glycoside.  If all of the glycoside used was a compound of Formula (1), the concentration based on the total weight of the food would be 0.05 wt%.

Response to Arguments
Applicant’s arguments, filed October 11th, 2022, have been fully considered.
Claim 17 has been cancelled.  All rejections of claim 17 have been withdrawn.
Applicant’s arguments concerning the rejection of claim 3 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that Dobberstein does not teach Formula (1) or its use in a food or beverage [pg 10, ¶7].  The Examiner notes, as stated above, that Dobberstein teaches a close structural homolog with a similar function and its use in a consumable.  Without evidence that the homolog and the claimed invention have significantly different properties, the claimed invention is considered obvious over the homolog.  See MPEP 2144.09(I)  Furthermore, Dobberstein teaches the use of the glycoside in a consumable along with Rebaudioside A.
Applicant argues that the rejection uses hindsight reasonings and that there is no other reason why a person having ordinary skill in the art would modify Dobberstein to reach the claimed invention [pg 11, ¶1].  The Examiner points out that the rejection does not claim that the compound of Dobberstein is modified to obtain the claimed invention.  Rather, the claimed invention is prima facie obvious based on its own structure without any kind of modification.  
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the rejection stretches too far and does not teach the compound of claim 3 or a reason why the prior art would be modified to obtain the claimed invention [pg 11, ¶2].  The Examiner points out that the rejection is based on the available case law and is therefore considered proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799